[Cite as Tate v. Prime Auto Sales, L.L.C., 2021-Ohio-4417.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 VALENCIA L. TATE                                        JUDGES:
                                                         Hon. William B. Hoffman, P.J.
         Plaintiff-Appellant                             Hon. John W. Wise, J.
                                                         Hon. Earle E. Wise, Jr., J.
 -vs-
                                                         Case No. 2021CA00036
 PRIME AUTO SALES, LLC

          Defendant-Appellee                             OPINION




 CHARACTER OF PROCEEDINGS:                               Appeal from the City of Canton Municipal
                                                         Court, Case No. 2020-CVI-4547


 JUDGMENT:                                               Dismissed

 DATE OF JUDGMENT ENTRY:                                 December 14, 2021


 APPEARANCES:


 For Plaintiff-Appellant                                 For Defendant-Appellee

 VALENCIA L. TATE                                        PRIME AUTO SALES, LLC
 1080 E. 167th                                           12823 Cleveland, N.W.
 Cleveland, Ohio 44110                                   Uniontown, Ohio 44685-8084
Hoffman, P.J.
          {¶1}     Plaintiff-appellant Valencia Tate appeals the March 23, 2021 Judgment

Entry entered by the Canton Municipal Court, which overruled her objections to the

magistrate’s March 11, 2020 decision and approved said decision as order of the court.

Defendant-appellee is Prime Auto Sales, LLC.1

                                          STATEMENT OF THE CASE2

          {¶2}     On November 13, 2020, Appellant filed a pro se complaint in the Canton

Municipal Court, naming Appellee as defendant and seeking $2,400.00 in damages.

Appellant alleged Appellee sold her an undriveable 2008 Chrysler Sebring.

          {¶3}     The magistrate conducted a hearing on February 25, 2021. Via Decision

filed March 11, 2021, the magistrate dismissed Appellant’s complaint and entered

judgment in favor of Appellee. Appellant filed an objection to the magistrate’s decision

on March 23, 2021. Via Judgment Entry filed March 23, 2021, the trial court overruled

Appellant’s objections and approved the magistrate’s decision as order of the court.

          {¶4}     Appellant filed the instant appeal from the March 23, 2021 Judgment Entry.

          {¶5}     We begin by noting Appellant has failed to comply with App.R. 16, which

provides:



                   Brief of the Appellant. The appellant shall include in its brief, under

          the headings and in the order indicated, all of the following:

                   (1) A table of contents, with page references.




1   Appellee has not filed a Brief in this matter.
2   A rendition of the facts is unnecessary to our resolution of this Appeal.
              (2) A table of cases alphabetically arranged, statutes, and other

       authorities cited, with references to the pages of the brief where cited.

              (3) A statement of the assignments of error presented for review, with

       reference to the place in the record where each error is reflected.

              (4) A statement of the issues presented for review, with references

       to the assignments of error to which each issue relates.

              (5) A statement of the case briefly describing the nature of the case,

       the course of proceedings, and the disposition in the court below.

              (6) A statement of facts relevant to the assignments of error

       presented for review, with appropriate references to the record in

       accordance with division (D) of this rule.

              (7) An argument containing the contentions of the appellant with

       respect to each assignment of error presented for review and the reasons

       in support of the contentions, with citations to the authorities, statutes, and

       parts of the record on which appellant relies. The argument may be

       preceded by a summary.

              (8) A conclusion briefly stating the precise relief sought.



       {¶6}   Appellant's brief does not satisfy the requirements of App. 16(A); therefore,

her brief is noncompliant. Compliance with the above-stated rule is mandatory. Zanesville

v. Robinson, 5th Dist. Muskingum App. No. 09-CA-39, 2010-Ohio-4843, ¶ 26. “It is not

the function of this court to construct a foundation for [an appellant's] claims; failure to

comply with the rules governing practice in the appellate court is a tactic which is ordinarily
fatal.” Musleve v. Musleve, 5th Dist. Stark App. No. 2007CA00314, 2008-Ohio-3961, ¶

21. Such deficiencies permit this court to dismiss Appellant's appeal. State v. Darby, 5th

Dist. Richland App. No. 2019 CA 0013, 2019-Ohio-2186, ¶¶ 21-24.

      {¶7}   Further, Appellant failed to file a transcript of the February 25, 2021 hearing

as required by App.R. 9(B). When portions of the transcript necessary for resolution of

assigned errors are omitted from the record, the reviewing court has nothing to pass upon

and thus the court has no choice but to presume the validity of the lower court's

proceedings, and affirm. Knapp v. Edwards Lab. (1980), 61 Ohio St.2d 197, 400 N.E.2d

384. Because Appellant has failed to provide this Court with the transcript, we must

presume the regularity of the proceedings below and affirm, pursuant to the directive set

forth above in Knapp, supra.

      {¶8}   Because we find Appellant's brief in derogation of App.R. 16, we dismiss

her appeal for want of prosecution pursuant to App.R. 18(C) and Loc.App.R. 5(B).

      {¶9}   Appellant's appeal is dismissed.



By: Hoffman, P.J.
Wise, John, J. and
Wise, Earle, J. concur